Richard Sprauge Master of the shipp Arabella in the behalfe of Mr Thomas Knights owner of said Shipp plantiff against Robert Collins defend* in an Action of the case for absenting himselfe from the service of the said Knights or his Order & disowening his service whereas he came over a servant to ye said Knights which is to his great Damage with other due damages according to Attachm* dated the 4th of 7br 1671 . . . the Jurie . . . found for the defend* Costs of Court wch is thirty fiue shillings & two pence.
[ A case of kidnapping, the facts of which are explained in Collins’s Answer to Sprague’s Reasons of Appeal from this Judgment, dated March 4, 1671 (S. F. 1081.3):
Robert Collings being At three severall Courts heild at Boston xcecuted Against by mr Richard Spreague & mr Peter Ledged [spelled Lidgetl in S. F. 1081.4] in his behalf, And they in every of the sayd Courts Cast: vpon Cleere & just evidence, And yett still they rest vnsatisffied witnes their present appeale: & this we humbly present as an answer to his reasons (Soe Caled) viz; first: he begin his reasons with a false Assertion in affirming that the sd Collings Came one bord the Ship Arrabella, Rich: Sprague master as servant to mr Knights owner of the sayd ship, which sayd mr Knights he never did see nor At that time heard off by name, And therfore Could never become his Servant; - But the grounds of his Coming one borde the sayd ship: was by meanes of a suttle Fellow which mett with him in london who sayd he was Botswaine of the ship Arrabella, & he the sayd pretended Botswaine (taken notice of the sayd defendants weaknes & infirmity; he then did improue his oppertunity to gaine his purpose saying that he *19was Botswaine of the ship Arrabella as aforesayd; And he then Asked the sayd defendant if he would goe to sea: telling him that he the sayd defended should haue 18s in money as soune as he Came one bord the sayd ship & also 18s a moneth otherwise vntill he Came to new England, & sayd otherwise that he would be a friend to him all the sayd voyage, the wch made the sayd defendant through ignorence Condecend: But this pretended Botswaine would not leue the sayd defendant but provoked him by his fraudulent to goe one borde, & haled ye Ships boat for that end; and promised emediently to Follow himself vpon which this sayd defendant went one bord; expected the sd pretended Boatswaine would sodenly follow (at which time it is possible he might say he was willing to be a servant to new England for his 18s per moneth answerable to this sayd pretended boatswaines agreement; And then this sayd defendant waited severall days for this sayd pretended Boatswaine to Come one borde, but he not Coming of many dayes (for he Came not at all) he then inquired of the seamen for this sayd pretended Boatswaine: that Came not a bord; then the seamen one bord laughed at this sayd defendant, & tould him that he was catched by the kidnapper; But they tould him also that when the serchers Came one borde he might game a release, And wheras they Glose the matter to manifest the defendant Consent in receive-ing Cloaths, his answer is, that he received none that he know off but that that might be to the first 18s vallue promised by the pretended Boatswaine; And further, that he received meat and drink one borde: his answer is that he must eate & drink or starue, & did not nor Could not goe ashore; And wheras they doe instance his goeing one shore at Graves-end, the defendants Answer positively is that he Could haue no opportunity to goe one shore but once, & that was with 3- or 4-to looke after him & that in such blind Corners, & uncoth places, y4 he knew not which way to goe if he had binn at liberty; & besides the sayd defendant had some hopes of freedom by the serchers as the seamen tould him he might; & did in their presents refuse to give them his name & tould positiuely that he was not' willing to goe the voyage; the wch is Cleerely proued And the sayd defendant doth positively affirme that he did even dislike and manifest his dislike in Coming the sayd voyage except it ware at the very first when he waited for the pretended boat-swaine to Come one borde; but when the defendant did vnderstand that he was deluded spirited: or ketcht by the kidnaper: or manstealer: he was ever after vtterly unwilling; And wheras they doe say in their resons, that the defendants evidences are negatives; our answer is that we suppose they give that as a reason, becase they haue noe better reason; but true reason may inliten them that the defendants evidences may be as positive as the plantives
And for thier third particuler wher as they instance the testimony of the Clark of the passinges to verifie the defendents willingness the defendant doth disowne that ever knew him or see him, And therfore much less to manifest his Concent to proceed one the voyage before him; but the defendant therin shall say little, but he beleue that the honored Court of assistance will not over redily give Credit to the returne of that sd offesser (if any such returne):
And wheras mr Sprague charged about 3U expended about the sayd Defendant, It is supposed, that is irrationall for generalls to proue the particullers but partieu-lers ought to proue the generall, but only mr Sprague himself did party reconsile the busineses for that he did possitively affirme that he payd 40s to the kidnaper for send the sayd man abord this also is Cleerly proued: therfor ther is noe need to speake of the kidnapers honesty: least we should Call light Darkness or dark[ra]ess *20light; & it is doubtfull thet might be a Confederation in it And wheras they affirm that ther was term pounds offered in behalf of the defendant, we answer that if it should be true, that argueth not that ther is one penny Due, but men may bye peace at a deere rate, but non can say that ever Colhngs the defendant ever offered tenn pence; For it is supposed that for a fellow to be trapp and sur-cumvented by fraude & sent one borde & much meanes used to gitt one shore; not only at Graues end; but by the serchers, And also at tarbay ther stripping off all his Cloase for that end to goe one shore as is Cleerly proved, & yett to be brought away & to be brought as a Captive; In such a Case It is apprended that noe Charge ought to be layd upon such a person; & therfor we doubt not but the sayd three Courts did rigteously Cast the plantive and therfor we hope the honered Court of will Confirme their sayd judgments vnto whose determinations we humbly submit Dated March: 4th 1671.
Depositions of three seamen on the Arabella support Collins’ statements (S. F. 1081.5, 6). Richard Sprague, master of the Arabella, deposed that he had disbursed 3Z 7s for Robert Collins, who “was kept on board with meat drink & lodgen in the ship . . . five weeks before the ship sayled from Gravesend” (S. F. 1081.7). William Hearsy deposed (S. F. 1081.9):
The deposition of Wm Hearsy aged about 21 years. This deponent witnesseth that the serchers coming abord the ship of which m1 Sprage was Comander at Graues End to take notice of the Names of the passengers that then the said Robert Collings did then declare himselfe to the Said serchers that he would not goe in that said Shipp to New England to be a Servant to Mr Sprague or to be disposed of, then hee ye Said Mr Spreag tould him the Said Collins that he would strip him naked & turne him ashore & he the Said Collins did then expresse him selfe willing to goe ashore though stript but the said Master then would not suffer him, and when the Said Shipp came to Tar-bay he the said Collins would haue gon ashore there, vpon the manifestations thereof he the said Spreag made him strip himselfe naked, & when his cloaths was ofe he the said mr Spreag would not suffer him to goe on shore, notwithstanding all the seamen tould the said Collins with the passengers that if they were not willing to goe the said voyage when they came to Graues End they might be cleered & further this deponent sayth not
Sworne in Court this 3 of 9br 1671 as Attests FreeGrace Bendall Cler.
Having failed to recover Collins’ service, Sprague sued him for his passage money at the next session of the court. See p. 43, below.]